       Case 1:21-cv-00047-JRH-BKE Document 3 Filed 04/01/21 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

RUSSELL GAITHER,                                )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           CV 121-047
                                                )
NATHAN DEAL, Commissioner;                      )
MR. PHILBIN, Warden; MRS. HARVEY,               )
Deputy Warden; MR. PASCAL, Deputy               )
Warden; ROBBIE MILLER,                          )
                                                )
               Defendants.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       On March 2, 2021, Plaintiff, an inmate at Augusta State Medical Prison in

Grovetown, Georgia, submitted a complaint to the Clerk of Court without submitting the

appropriate filing fee or a request to proceed IFP. (Doc. no. 1.) The Clerk opened the above-

captioned case on the Court’s civil docket and sent Plaintiff a deficiency notice on March 2,

2021, concerning the need for an IFP motion or payment of the filing fee, as is required by

Local Rule 4.1. (See doc. no. 2.) The notice explained failure to correct the deficiency could

result in dismissal. (See id.) Plaintiff failed to respond to the Clerk’s deficiency notice.

       A district court has authority to manage its docket to expeditiously resolve cases, and

this authority includes the power to dismiss a case for failure to prosecute or failure to

comply with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v.

Ala. Dep’t of Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (per curiam) (“District

courts possess the ability to dismiss a case . . . for want of prosecution based on two possible
       Case 1:21-cv-00047-JRH-BKE Document 3 Filed 04/01/21 Page 2 of 2

sources of authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their

dockets.”). Moreover, the Local Rules of the Southern District of Georgia dictate that an

“assigned Judge may, after notice to counsel of record, sua sponte . . . dismiss any action for

want of prosecution, with or without prejudice . . . [for] [w]illful disobedience or neglect of

any order of the Court; or [a]ny other failure to prosecute a civil action with reasonable

promptness.” Loc. R. 41.1 (b) & (c).

       Plaintiff failed to comply with the requirements of the Local Rules when he did not

submit a motion to proceed IFP or pay the filing fee, and when given the opportunity to

submit the appropriate paperwork, he failed to respond to the Clerk’s deficiency notice.

Plaintiff’s failure to comply with the requirements of the Local Rules, and his failure to

respond to the Clerk’s deficiency notice, amounts not only to a failure to prosecute, but also

an abandonment of his case. Accordingly, the Court REPORTS and RECOMMENDS that

this case be DISMISSED without prejudice and that this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 1st day of April, 2021, at Augusta,

Georgia.




                                              2
